Title: To James Madison from John Watts, 16 December 1796
From: Watts, John
To: Madison, James


Dear sir,
New York 16. Decr. 1796.
I yesterday recd. a Letter dated Montreal 1 Decr. Inst. from Sir John Johnson enclosing a Power of Attorney from Mr Joseph Chew to him and a Substitution to me for the Sale of 2000 A[c]res of Land in Bourboun County Kentuckey together with the enclosed Letter for you. I am desired to make Application to you on this subject, as they mention That you had a power from Mr. Chew for the Sale and That it is very possible These Lands may have been sold by you. I know Nothing of the Title Situation or Value & beg you will be so obliging as to inform me Whether you have sold this Property, if not, Whether There is any probability of selling it & for what price. Mr. Chew I understand was Agent to Sir John Johnson during his Residence in England and I have understood is largely in Arrear for Monies recd. on his Account & that the Proceeds of these Lands (which They appear very Anxious to dispose of) are to go in Part payment. I know no Person To whom I would more readily confide the Managment of this Business than yourself & sho’d be glad you would assist in the sale agreably to the Wish of the Parties And Am with great Respect your very huble frnd.
John Watts
